—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered September 5, 2000, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered August 28, 2000, granting defendant’s motion to dismiss the complaint pursuant to CPLR 3211 as time-barred, unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Defendant is sued as the successor in interest to Frank B. Hall & Co., an insurance broker through which plaintiff purchased numerous excess and/or umbrella liability policies. Plaintiff alleges that Frank B. Hall mishandled claims made by it under the subject policies and that coverage was consequently denied, leaving plaintiff exposed to substantial liability. We agree with Supreme Court that plaintiffs action is time-barred.
Contrary to plaintiff’s contention, the continuous representation doctrine is not applicable to insurance brokers and they are not professionals within the purview of CPLR 214 (6) (see, *217Chase Scientific Research v NIA Group, 96 NY2d 20). Concur— Sullivan, P. J., Williams, Andrias, Rubin and Friedman, JJ.